                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENISE ANNE CROOKER,                      :    CIVIL NO: 3:20-cv-01695
                                          :
             Plaintiff,                   :    (Chief Judge Jones)
                                          :
v.                                        :    (Magistrate Judge Schwab)
                                          :
GEORGE J. TESSITORE, et al.,              :
                                          :
             Defendants.                  :

                                     ORDER
                                   June 29, 2021

      On June 25, 2021, we conducted a telephone status conference with the

parties where we discussed, among other things, the submissions by the parties

which we have received in recent weeks. Doc. 82. In accordance with the

conversation on that call, which covered much ground, we will by separate order

extend the discovery deadlines in this case by 30 days, and we will address the

remaining points of that conversation below.

      Regarding the deposition scheduled for this date, June 29, 2021, IT IS

ORDERED that the deposition of the plaintiff, Denise Anne Crooker (“Crooker”),

will proceed as scheduled. During that deposition, Crooker shall answer the

questions posed to her, and Crooker’s counsel shall not instruct Crooker not to

answer those questions on the basis of confidentiality. Any medical exhibits

submitted during the deposition, as well as any portions of the transcript which
reference such exhibits or discuss Crooker’s medical treatment, shall be marked

“Confidential—Attorneys’ Eyes Only.” The parties shall establish these points via

stipulation at the outset of the deposition. Based on the foregoing, IT IS

FURTHER ORDERED that Crooker’s motion for a protective order (doc. 79) is

DENIED AS MOOT.

       Crooker also filed motions for judgment on the pleadings and to strike the

defendants’ second amended answer. Docs. 29, 60. Insofar as the issues raised in

these motions have already been determined by Chief Judge Jones in his

Memorandum and Order (doc. 63), and are otherwise more suited to be raised in a

motion for summary judgment, and without making any determination as to the

merits of the arguments contained therein at this time, IT IS ORDERED that

Crooker’s motion for judgment on the pleadings (doc. 29) and her motion to strike

the second amended answer (doc. 60) are DENIED. Crooker shall have ample

opportunity to address the issues she raised in these motions as this litigation

progresses and on summary judgment.

       Crooker also has made us aware, via letter brief to our Chambers’ email and

in accordance with our previous order (doc. 77), of her intent to file a motion for

sanctions regarding the defendants’ second amended answer. As discussed on the

call, Crooker shall refrain from filing a motion for sanctions, as outlined in her

letter, at this time.

                                          2
        Finally, IT IS ORDERED that the parties shall meet and confer again in an

attempt to work out a suitable confidentiality agreement for this case. To the

extent they are having disputes on specific provisions of such agreement, they may

provide the court with drafts of such agreements but must clearly and specifically

identify the disputed provisions at issue. IT IS FURTHER ORDERED that the

parties shall provide us with a status report as to their progress on or before July 9,

2021.



                                               S/Susan E. Schwab
                                               Susan E. Schwab
                                               United States Magistrate Judge




                                           3
